Citation Nr: 1626515	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include broken bones as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Reno, Nevada.

In September 2009 and March 2011, the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in September 2013 for the Agency of Original Jurisdiction (AOJ) to consider additional evidence submitted by the Veteran.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the most recent supplemental statement of the case (SSOC), additional evidence consisting of treatment records was added to the Veteran's electronic claims file.  However, as this evidence is either not pertinent or is cumulative or duplicative of the evidence already considered by the RO, a remand for consideration of such evidence is not necessary.  38 C.F.R. § 19.37 (2015).

Additionally, the Board acknowledges that the issue of entitlement to a rating in excess of 20 percent for the left knee, status post dislocation and partial meniscectomy has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.



FINDING OF FACT

A bilateral foot disorder, to include broken bones, was not present during the Veteran's service and did not develop as a result of any incident during service, including exposure to herbicides.


CONCLUSION OF LAW

A bilateral foot disorder, to include broken bones, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in January 2008 and December 2010 regarding the type of evidence necessary to establish his claim.  He was instructed on how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also obtained medical opinions in furtherance of his claim.  Pertinent Veterans Health Administration (VHA) opinions were obtained in December 2012 and May 2013.  38 C.F.R. § 3.159(c)(4).  The VA opinions obtained in this case are collectively sufficient, as the examiners considered the evidence relevant under the applicable law and regulations and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Regarding herbicides, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents do not include metatarsal fractures or arthritis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran STRs show no treatment for, complaints of, or diagnosis of, any bilateral foot disorder.  His February 1969 induction and January 1971 separation examinations both revealed clinically normal feet.  In his February 1969 report of medical history, the Veteran denied symptoms such as swollen or painful joints; bone, joint or other deformity; arthritis or bursitis; and foot trouble.  His DD 214 reflects service in the Republic of Vietnam; herbicide exposure is conceded.

Post-service treatment records reflect numerous bilateral foot fractures dating back to at least 1993.  A June 2004 record shows a diagnosis of left foot arthritis and that arthritis panel and bone density test were normal.  His records repeatedly show that bone densitometry and multiple lab exams had not given any clues as to etiology of the recurrent metatarsal fractures.  See, e.g., May 2008 treatment record.  

An October 2007 letter from a VA physician shows that based on the Veteran's medical history and examination findings, it was likely he had conditions that were related to Agent Orange exposure.  The specific conditions were not identified.

An undated letter from J.B., D.PM. received in October 2007 shows that his practice had been treating the Veteran since 1993 for multiple, recurring, unexplained metatarsal fractures.  Dr. J.B.  reported that over the past 15 years, there had been multiple bone densitometry, labs, and exams done with normal results, giving no clues to etiology.  He reported that there was also no mechanic abnormality to explain the fractures and that there had never been any trauma to the feet.  He opined that after 15 years, the only medical history they could find to link his fractures was his Agent Orange exposure.  Dr. J.B. concluded that the Veteran had had multiple fractures with no explanation except for his Agent orange exposure.  

A December 2007 VA Agent Orange Registry examination shows that the Veteran's first metatarsal fracture was in 1972.  The Veteran was diagnosed with recurrent metatarsal fractures without definitive diagnosis.  

An October 2008 letter from D.J., M.D. shows that chemistry panel, urinalysis, PSA, and blood count had all been essentially within normal limits in the recent past.  Dr. D.J. opined that he felt that the Veteran's demonstrated multiple foot fractures were an abnormal finding sometimes associated with Agent Orange victims.  

A May 2009 treatment record shows that there was a possibility that the Veteran's metatarsal fractures were related to Agent Orange exposure.  

A June 2009 letter from the Veteran's wife shows that he had problems with both of his feet after his return from Vietnam.

A June 2009 letter from J.M., M.D. reveals that the Veteran had had multiple metatarsal fractures, which had been unexplained.  The Veteran reportedly denied any trauma or injury as the cause.  Dr. J.M. noted that the Veteran had had an extensive workup by other physicians in the past and there had been no clear cut etiology as to the explanation for why he continued to sustain multiple fractures without any trauma.  Dr. J.M. asked that the Veteran's claim be considered and investigated to see if there was a possible link to Agent Orange exposure.

The Veteran's testimony at his September 2009 hearing shows that medical records dating back to 1972 when he first incurred a fracture were not available.  See September 2009 Hearing Transcript (H.T.) at 8.

At his March 2011 hearing, the Veteran testified that his physicians had no technical information to back up his assertions that his fractures were due to herbicide exposure.  See March 2011 Hearing Transcript (T.) at 10.

A VHA opinion was provided in December 2012.  The physician reported not having expertise in the area of Agent Orange exposure.  They recommended that an opinion from someone with that expertise be obtained.  They reported that they were unaware of any direct causal link between exposure to Agent Orange and unexplained metatarsal fractures.

A second VHA opinion from a different physician was provided in May 2013.  The physician noted that approximately one year after discharge, the Veteran developed fractures of the metatarsal bones of both his feet.  They observed that the Veteran had had multiple episodes over many years.  They noted that few of the Veteran's providers opined that exposure to Agent Orange was the cause of the fractures of the metatarsal bones in both of his feet.  They reported reviewing the Veteran's medical record and also performing a literature search to look for association of Agent Orange and multiple fractures in both feet.  They reported that the literature search did not support the claim or any such association.  The physician opined that, as such, the statement made by some of the providers in the VA as well as providers in the private practice were unsubstantiated.  The physician concluded that based on the review of the file, it was unlikely that the Veteran's bilateral foot condition was associated with exposure to herbicide agent.  They noted that the Veteran's lab tests over the period of many years had been essentially negative and that included bone density test done in 2004.

Based on a review of the evidence, the Board concludes that service connection for a bilateral foot disorder is not warranted.  Although the evidence shows that the Veteran was exposed to herbicides in service and has had numerous post-service metatarsal fractures in both feet, it does not show that such fractures are related to his military service.

The Veteran's STRs contain no indication that the onset of any metatarsal fractures occurred in service.  Indeed, the Veteran has not contended as such.  Rather, as discussed above, he reported that the first fracture occurred in 1972, a year after he was separated from service.  The Veteran's January 1971 separation examination revealed clinically normal feet; no bilateral foot disorder was diagnosed and no complaints were made.  None of the Veteran's treatment records contain any opinion relating his recurrent fractures as having their onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Moreover, although the Veteran has contended that his recurrent fractures are due to herbicide exposure, metatarsal fractures are not a disease presumptively associated with herbicides.  While service connection is not precluded on a direct basis, the evidence fails to show that such is warranted.

The Board acknowledges the positive medical opinions from the Veteran's VA providers as well as from the private physicians.  However, none of these opinions include a rationale.  The Veteran himself testified that his physicians had no technical information to back up his assertions that his fractures were due to herbicide exposure.  In this case, as the positive opinions have no rationale to support them, the Board accords them little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The positive medical opinions all fail to explain how the Veteran's recurrent metatarsal fractures are related to his in-service herbicide exposure.  Consequently, the Board finds that the opinions are insufficient to support an award of service connection.

Compared to the positive opinions, the 2013 VHA opinion shows that a research of medical literature fails to show a nexus between fractures and herbicide exposure.  The positive opinions did not address any medical literature.  Although the Veteran himself has submitted numerous articles and other research pertaining to herbicides, such does not show that his recurrent metatarsal fractures are related to in-service herbicide exposure.  In light of the positive opinions all lacking in probative value due to not being supported by rationales, and as the negative 2013 VHA opinion addressed medical literature in support of such opinion, the Board concludes that the medical evidence weighs against a finding of service connection.

Moreover, although the Veteran was reported to have been diagnosed with arthritis in the left foot, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection for arthritis on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran has not reported having problems with his feet during service.  No complaints were made at discharge from service and normal feet were shown on his separation examination.  As already noted above, he reported that his fractures first began after service.  In this case, in light of normal feet at separation and evidence of post-service fractures, the Board concludes that the contemporaneous evidence fails to show a continuity of foot symptomatology following the Veteran's military service.  See Curry, 7 Vet. App. at 68.

The overall evidence of record as discussed above weighs against a finding of a bilateral foot disorder being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between a bilateral foot disorder and his active duty, service connection for a bilateral foot disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a bilateral foot disorder, to include broken bones, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder, to include broken bones.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include broken bones as a result of in-service exposure to herbicides, is denied.  See 38 U.S.C.A §5107 (West 2014).  


ORDER

Entitlement to service connection for a bilateral foot disorder, to include broken bones as a result of in-service exposure to herbicides, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


